Citation Nr: 1630035	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-07 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, major depressive disorder, mood disorder, and chronic adjustment disorder; claimed as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from October 2006 to March 2007, and from April 2007 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in November 2013.  A transcript of his hearing has been associated with the record.

The appeal was remanded for development of the record in April 2015.  

As noted in the April 2015 remand, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has included in the characterization of the instant issue various psychiatric diagnoses.  See id. (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The Board has determined that the claim on appeal does not include the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) and, to that extent, can be distinguished from the facts in Clemons.  In this regard, the Board notes that Clemons concerns VA's failure to consider a claim of entitlement to service connection for a psychiatric disability other than the one specifically claimed even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  Here, VA denied entitlement to service connection for PTSD in a September 2011 RO decision.  Although the Veteran submitted a notice of disagreement regarding that decision, he limited the issues in his substantive appeal and did not include PTSD.  Thus, unlike Clemons, this is not a case in which VA has ignored the issue of entitlement to service connection for PTSD.  Rather, that benefit had been specifically denied by the RO, and the Veteran did not include the issue in his substantive appeal.


FINDING OF FACT

An acquired psychiatric disorder, to include anxiety disorder, major depressive disorder, mood disorder, and chronic adjustment disorder, was not manifest in service and is unrelated to service; an acquired psychiatric disorder is not proximately due to the service-connected back disability.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service, and is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in June 2011 discussed the evidence necessary to support the Veteran's claim.  It advised the Veteran of the allocation of duties between himself and VA regarding the development of a claim for benefits.  It also explained the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant was provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  VA examinations were conducted, and the Board finds that the most recent examination is adequate in that it was carried out by a skilled provider who reviewed the Veteran's history and explained the rationale underlying his findings and conclusions.  

The Board also notes that the appellant was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned explained why the benefit sought on appeal was denied, and identified the types of evidence that would substantiate the claim.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of an acquired psychiatric disorder.  In March 2006, the Veteran denied nervous trouble of any sort, depression or excessive worry, and frequent trouble sleeping.  He denied having received counseling of any type.  On pre-deployment health assessment in June 2006, the Veteran indicated that his health was very good.  He indicated that he had not sought counseling or mental health care in the previous year.  On examination in April 2007, the Veteran was psychiatrically normal.  On pre-deployment health assessment in April 2007, the Veteran indicated that his general health was excellent.  He indicated that he had not sought counseling or mental health care in the previous year.  In July 2007, the Veteran presented with complaints of ear pain after flying.  At that time, the provider noted that the Veteran was in no acute distress.  

On VA general medical examination in September 2008, the Veteran denied combat-related nightmares, night sweats, intrusive thoughts, lack of motivation and any signs or symptoms of PTSD or depression.  

In May 2011, the Veteran stated that he had a mental condition that had directly resulted from his active service in Iraq.  He indicated that on arrival in Kuwait, he became sick with severe sinus problems, and that three days later he was on a C-130 when he had severe pain in his head.  He noted that since that experience, he was distressed by flying.  He indicated that loud environments made him nervous.  He stated that he had nightmares about the pain.  

On Vet Center intake in July 2011, the Veteran indicated that while in Iraq, he was exposed to indirect fire.  He indicated that his most traumatic experience was while traveling from Kuwait to Iraq via C-130 with a high fever.  He indicated that he was in great pain, and that the pain subsided after a day.  He endorsed posttraumatic stress disorder (PTSD) symptoms as the result of this incident.   

On VA examination in September 2011, the Veteran reported that he typically drank alcohol two to three times per week, one to five drinks each time.  He noted that in 2008 there was a period when he drank heavily for six or seven months.  The examiner noted that on general medical examination in September 2008, the Veteran had denied signs and symptoms of PTSD and depression.  When asked about the most stressful event he experienced in service, the Veteran described the flight on the C-130 during which he had severe head pain.  He denied intense fear, helplessness, or horror associated with this incident.  He indicated that he had dreams about the incident.  He endorsed distressing thoughts about the incident and chronic sleep disturbance due to what he described as his "trauma".  The Veteran denied any other stressful events during service.  The examiner concluded that, overall, the Veteran was judged to be an unreliable, inaccurate historian, and that it was possible that he was exaggerating his symptoms.  He noted that his report of symptoms was significantly greater than what he reported to his Vet Center provider, and to the examiner during the 2008 general medical examination.  He indicated that the Veteran described in dramatic fashion a number of symptoms of anxiety, irritability, loss of pleasure, marital distress, social isolation, and difficulties at work that he attributed to his trauma.  He stated that the Veteran's report and his clinical presentation were not consistent with the other reports he had given to different health providers, and that his reported distress stood in marked contrast to his demonstrated calm, relaxed mental status.  He further stated that the Veteran had an exaggerated response pattern on the Minnesota Multiphasic Personality Inventory (MMPI) and to the Mississippi Scale Combat Stress Test, which further clouded the diagnostic picture.  He concluded that no diagnosis could be determined without resort to speculation, given the Veteran's inconsistent and unreliable clinical presentation.  

A September 2011 VA mental health consultation record indicates the veteran's denial of depression and anxiety.  He endorsed nightmares and poor sleep.  He described a traumatic event during service when he flew from Kuwait to Iraq with a sinus infection.  The diagnosis was adjustment disorder.  

A November 2011 VA mental health progress note indicates a diagnosis of adjustment disorder not otherwise specified (NOS).  

During an informal conference in January 2012, the Veteran's representative indicated that the Veteran claimed a mental condition secondary to chronic ear pain he experienced while flying with a sinus infection from Kuwait to Iraq.  

On private psychological examination in February 2012, the Veteran indicated that he had pursued medical intervention for back and ear pain.  He reported that he consumed alcohol two or three drinks every other day, and that he had been drinking two to three drinks every day.  He noted that he had experienced a decline in mood with increased physical pain.  He reported increased irritability, difficulty falling and staying asleep, and difficulty with concentration.  Following examination, the diagnoses were adjustment disorder with anxiety and depressed mood, and major depressive disorder, single episode, moderate.  

On VA examination in October 2012, the examiner indicated that mood disorder NOS had been diagnosed.  He concluded that the disorder was less likely as not caused or aggravated by the Veteran's service-connected lumbar strain.  He indicated that the Veteran was viewed as an unreliable and non-credible historian, particularly in light of significant inconsistencies in his self-report to various providers particularly in regard to symptoms of depression.  He further noted that there were indications of exaggeration of symptomatology in the current MMPI results as well as on examination in September 2011.  He pointed out the September 2011 examiner's statement that the record was noteworthy for a general medical examination in September 2008, when the Veteran denied combat relate nightmares, night sweats, intrusive thoughts, lack of motivation, or any other signs or symptoms of PTSD or depression; that the Veteran's report on current examination and his clinical presentation were not consistent with other reports given to different health professionals, as indicated in the VA records; and that the Veteran's reported distress stood in marked contrast to his demonstrated calm, relaxed mental status.  The examiner indicated that the Veteran did not spontaneously mention feeling depressed when asked to describe his typical mood; rather, he stated that he felt depressed all of the time only after he was queried directly as to whether he felt depressed.  He concluded that he could provide no diagnosis without resorting to speculation, given the Veteran's inconsistent and unreliable clinical presentation.  

In December 2012, the VA examiner indicated that the Veteran's mood disorder was most likely due to or caused by marital and work stress, based on his self report.

In March 2013, the VA examiner reiterated his opinion and indicated that it remained unchanged.  

In October 2013, the Veteran's private physician opined that the Veteran's depression and anxiety were caused by his low back condition.  He did not provide a discussion of the rationale underlying this opinion.

On VA examination in June 2015, the diagnoses were alcohol use disorder and unspecified depressive disorder.  The Veteran's treatment history was reviewed, to include the February 2012 private assessment report and the October 2013 statement by the Veteran's physician.  The examiner noted that on examination in September 2011, no diagnosis could be determined due to lack of credible reporting, and that the examiner pointed out several major inconsistencies in self-report.  He also noted that the October 2012 examiner concluded that mood disorder NOS was not related to the service-connected lumbar strain, and that the Veteran was viewed as an unreliable and non-credible historian in light of his inconsistent self-reports to various providers.  On examination, the Veteran reported that he currently drank almost every day, consuming more on weekends.  On administration of the MMPI, the Veteran was noted to respond in a pattern that suggested over-endorsement of psychopathology.  The examiner also noted that there was evidence of possible over-reporting of somatic and cognitive symptomatology.  He indicated that the resulting profile should be interpreted with significant caution and that an invalid profile could not be ruled out.  The examiner concluded that alcohol use disorder was less likely as not due to any disease or injury in service.  He indicated that the degree to which the unspecified depressive disorder was related to the Veteran's back condition could not be determined without resorting to mere speculation.  He concluded that it was less likely as not that there had been any exacerbation of a mental health condition by the back disability, as defined by permanent worsening beyond normal progression.  He reasoned that the Veteran had a well-documented history of back problems and back pain, but that his emotional adjustment with respect to chronic pain had been inconsistently documented, and his self-report had been variable.  He stated that there was not enough valid information to make a clear nexus between clinically significant depressive symptoms and back pain.  He noted that there were several reports in the medical records of chronic frustration due to the Veteran's perceived physical limitations, but that chronic frustration was not the same as a mental disorder.  He pointed out that credibility of self-report had been an issue with previous examinations, and that this was profoundly important in trying to establish nexus, because the examiner could not take the self-report statements at face value.  He noted that on the current evaluation, the Veteran showed a significant tendency to selectively report a higher degree of pathology, especially somatic concerns like pain, than he was likely experiencing in reality, preventing clear, reasoned clinical judgment.  He stated that accurate diagnosis and determination of any nexus was dependent on valid data and that psychological constructs could not be measured accurately without the reasonably unbiased disclosure from the person being evaluated.  He noted that the difference between the current examination and the prior examinations was that the collateral information regarding the Veteran's back pain was more extensive and provided some objective evidence of the severity of pain.  He pointed out that in previous examinations, the Veteran almost exclusively attributed his emotional distress to his trauma, presumably because he was making a claim for PTSD.  He noted that the Veteran's treatment notes also reflected a similar tendency to focus on just one cause.  He indicated,  however, that on current examination, the Veteran made no mention of the claimed in-service traumatic incident when discussing his military history, but had consistently reported that his emotional distress was due to back pain.  He stated that such selective reporting of symptoms made finding a nexus impossible without resorting to speculation.  He noted that, with respect to finding a cause for any mental health condition, that such could be biological, interpersonal, situational, medically based, or genetic.  He pointed out that with respect to diagnoses of depressive disorder, in the absence of an obvious situational or medical cause, the default explanation would be genetic or constitutional.  He indicated that the Veteran's current alcohol misuse could be causing depressive symptoms and contributing to sleep difficulty, irritability, and relationship problems.  With respect to the possibility of aggravation of depression by a physical condition, such was unlikely in most circumstances.  He noted that there typically was no normal progression with mental health syndromes, and that they were often quite cyclical.  He pointed out that there was no evidence of permanent aggravation of depression, as there was no evidence of permanent worsening of depressive symptoms in the clinical record or by self-report.   

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed psychiatric disability.  There is a remarkable lack of credible evidence of pathology in proximity to service.  Likewise, continuity of symptomatology is not established for the claimed psychiatric disorder.  As outlined above, the claimed psychiatric disorder was not present during service, and the first complaints referable to this claimed disability date to 2011.  Moreover, on VA general medical examination in September 2008, the Veteran denied relevant symptoms.  Thus, continuity is not shown.  

For the purpose of secondary service connection, the Board observes that a low back disability is subject to service connection.  However, the preponderance of the evidence does not demonstrate that his service-connected back disability has either caused or aggravated the claimed psychiatric disorder.  In this regard, the Board acknowledges that the Veteran's private physician stated in October 2013 that the Veteran's anxiety and depression were caused by his low back condition; however, he provided no discussion of the rationale underlying this opinion.  

On the other hand, the VA examiners have concluded that a nexus between the Veteran's low back disability and the claimed psychiatric disorder cannot be established.  On VA examination in September 2011, the examiner pointed out that the Veteran's reports symptoms were not consistent with his clinical presentation; and that his reports to other providers were inconsistent.  He concluded that no diagnosis could be determined given the Veteran's inconsistent and unreliable clinical presentation.  An October 2012 VA examiner reached the same conclusion, noting that the Veteran had denied relevant symptoms in September 2008, and that his report on current examination and his clinical presentation were not consistent with other reports given to different providers.  In December 2012, this examiner indicated that the Veteran's psychiatric disorder was most likely due to or caused by marital and work stress, based on his self report.  

Finally, the June 2015 VA examiner indicated that the degree to which the unspecified depressive disorder was related to the Veteran's back condition could not be determined with resorting to mere speculation.  He concluded that it was less likely as not that there had been any exacerbation of a mental health condition by the back disability, as defined by permanent worsening beyond normal progression.  
He reasoned that the Veteran had a well-documented history of back problems and back pain, but that his emotional adjustment with respect to chronic pain had ben inconsistently documented, and his self-report had been variable.  He stated that there was not enough valid information to make a clear nexus between clinically significant depressive symptoms and back pain.  He noted that there were several reports in the medical records of chronic frustration due to the Veteran's perceived physical limitations, but that chronic frustration was not the same as a mental disorder.  He pointed out that credibility of self-report had been an issue with previous examinations, and that this was profoundly important in trying to establish nexus, because the examiner could not take the self-report statements at face value.  He noted that on the current evaluation, the Veteran showed a significant tendency to selectively report a higher degree of pathology, especially somatic concerns like pain, than he was likely experiencing in reality, preventing clear, reasoned clinical judgment.  He stated that accurate diagnosis and determination of any nexus was dependent on valid data and that psychological constructs could not be measured accurately without the reasonably unbiased disclosure from the person being evaluated.  He noted that the difference between the current examination and the prior examinations was that the collateral information regarding the Veteran's back pain was more extensive and provided some objective evidence of the severity of pain.  He pointed out that in previous examinations, the Veteran almost exclusively attributed his emotional distress to his trauma, presumably because he was making a claim for PTSD.  He noted that the Veteran's treatment notes also reflected a similar tendency to focus on just one cause.  He indicated,  however, that on current examination, the Veteran made no mention of the claimed in-service traumatic incident when discussing his military history, but had consistently reported that his emotional distress was due to back pain.  He stated that such selective reporting of symptoms made finding a nexus impossible without resorting to speculation.  He noted that, with respect to finding a cause for any mental health condition, that such could be biological, interpersonal, situational, medically based, or genetic.  He pointed out that with respect to diagnoses of depressive disorder, in the absence of an obvious situational or medical cause, the default explanation would be genetic or constitutional.  He indicated that the Veteran's current alcohol misuse could be causing depressive symptoms and contributing to sleep difficulty, irritability, and relationship problems.  With respect to the possibility of aggravation of depression by a physical condition, such was unlikely in most circumstances.  He noted that there typically was no normal progression with mental health syndromes, and that they were often quite cyclical.  He pointed out that there was no evidence of permanent aggravation of depression, as there was no evidence of permanent worsening of depressive symptoms in the clinical record or by self-report.   
 
In assigning high probative value to the findings of these VA examiners, the Board notes that the examiners reviewed the record, obtained a history from the Veteran, and conducted complete examinations.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  The Board thus finds the examiners' conclusions to be of greater probative value than the October 2013 statement by the private physician, which was not supported by rationale, or the Veteran's assertions to the contrary.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates that the Veteran has complained of psychiatric symptoms, and that various diagnoses have been made, it does not contain reliable evidence which relates these claimed disabilities to any incident of service or to a service-connected disease or injury.  

For these reasons, the Board concludes that the claims of entitlement to service connection for an acquired psychiatric disorder must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


